United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, NORTHEAST AREA
POST OFFICE, Windsor, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1827
Issued: March 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 7, 2006 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated February 15 and July 19, 2006. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied waiver of the overpayment in the amount
of $18,358.73.
FACTUAL HISTORY
On February 10, 1997 appellant, then a 36-year-old text and data services assistant, filed
an occupational disease claim alleging that she developed carpal tunnel syndrome due to
repetitive duties in her federal employment. The Office accepted her claim for bilateral carpal
tunnel syndrome. Appellant filed an additional claim for work-related stress, anxiety and
depression on May 20, 2000. The Office accepted this claim for a single episode of depression
and post-traumatic stress disorder. The Office paid compensation benefits based on appellant’s

employment injuries; however, an overpayment of compensation arose due to an error in
reporting her salary by the employing establishment. On March 10, 2003 the Office found that
an overpayment in the amount of $18,358.73 occurred, that appellant was at fault in the creation
of the overpayment and that it should be recovered by withholding $450.00 every 28 days from
her continuing compensation benefits. Appellant appealed this decision to the Board. In a
June 25, 2004 decision, the Board affirmed that she received an overpayment of compensation in
the amount $18,358.73, but found that appellant was not at fault in the creation of the
overpayment.1 The Board remanded the case for the Office to determine whether waiver of the
overpayment was appropriate. The facts and circumstances of the case as set out in the Board’s
prior decision are adopted herein by reference.
By decision dated August 23, 2004, the Office found that appellant was not entitled to
waiver based on the financial statements and documentation dated July 5, 2002 submitted to the
hearing representative. The Office stated that pursuant to the March 10, 2003 decision of the
hearing representative the sum of $450.00 would be withheld from appellant’s continuing
compensation benefits.
Appellant requested reconsideration on September 26, 2004 and alleged that her financial
situation had worsened. She stated that the Office based its decision on an overpayment
recovery questionnaire that was more than two years old and that she was submitting an
additional updated form. Appellant disagreed with the hearing representative’s determination
regarding her monthly automobile expenses, college tuition and the amount of her compensation
benefits at the time of the hearing representative’s decision. She stated that the Office arbitrarily
reduced her expenses and that her ordinary and necessary living expenses had increased.
Appellant alleged that the $450.00 reduction in compensation benefits would cause a severe
financial hardship on her family.
On January 26, 2005 appellant returned to work as a special education tutor with wages
of $352.79 per week.
Appellant elected to receive federal disability retirement benefits rather than benefits
under the Federal Employees’ Compensation Act on September 4, 2005. In a letter dated
October 27, 2005, the Office noted that her overpayment had been reduced to $12,685.24 on
September 30, 2005. The Office noted that appellant had not made payment on the overpayment
since September 30, 2005 and informed her that appropriate deductions would be made from her
retirement benefits.
In a letter dated January 23, 2006, the Office requested that appellant complete an
additional overpayment recovery questionnaire. The Office allowed her 20 days to submit the
form and supporting documentation. By decision dated February 15, 2006, the Office reviewed
the merits of appellant’s claim and denied modification of its prior decision. The Office noted
that appellant’s reconsideration request did not contain any new evidence and that she had not
submitted the overpayment recovery questionnaire requested on January 23, 2006.

1

Docket No. 03-1610 (issued June 25, 2004).

2

Appellant submitted an overpayment recovery questionnaire dated February 14, 2006 as
well as receipts and additional financial information. She requested reconsideration on April 3,
2006 and stated that the Office received this information on February 15, 2006. The
overpayment recovery questionnaire indicated that appellant, her spouse and two children had a
total monthly income of $5,453.32. She indicated that she had no cash on hand, a checking
account balance of $276.00, savings account balance of $71.04 and credit union accounts of
$294.31. Appellant tallied expenses of $5,771.84 including: mortgage, $1,727.00; groceries and
food, $1,000.00; utilities and home maintenance, $790.32; vehicle expenses, $952.99; credit card
debit of $506.03 and miscellaneous expenses including clothing of $795.50.
By decision dated July 19, 2006, the Office reviewed appellant’s claim on the merits and
found that she presented evidence of total family monthly expenses of $5,771.84. The Office
noted that appellant’s monthly income was $5,253.32 and that she had a deficit of $318.52 per
month. The Office stated, “Given that the claimant’s credit card expenses were for items
overlapping with expenses she reported in her monthly expense report and that the claimant
reported a total of $1,642.88 in stocks, bonds and other assets, the evidence of record is not
sufficient to establish that the claimant’s financial position is [such] that recovery of the $450.00
ordered by the Office would defeat the purpose of the Act.”
LEGAL PRECEDENT
Section 8129(b) of the Act2 provides: “Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of [the Act] or would be against equity
and good conscience.”3 If a claimant is without fault in the creation of an overpayment, the
Office may only recover the overpayment if recovery would neither defeat the purpose of the Act
nor be against equity and good conscience. The guidelines for determining whether recovery of
an overpayment would defeat the purpose of the Act or would be against equity and good
conscience are set forth in sections 10.434 through 10.437 of the Office’s regulations.
According to section 10.436, recovery of an overpayment would defeat the purpose of the
Act if recovery would cause hardship because the beneficiary needs substantially all of his or her
current income (including compensation benefits) to meet current, ordinary and necessary living
expenses, and, also, if the beneficiary’s assets do not exceed a specified amount as determined by
the Office from data provided by the Bureau of Labor Statistics.4 For waiver under the defeat the
purpose of the Act standard, an appellant must meet the two pronged test and show that she

2

5 U.S.C. §§ 8101-8193, § 8129(b).

3

5 U.S.C. § 8129(b).

4

Office procedures provide that the assets must not exceed a resource base of $4,800.00 for an individual or
$8,000.00 for an individual with a spouse or dependent, plus $960.00 for each additional dependent. Federal
(FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).

3

both needs substantially all of her current income to meet current ordinary and necessary living
expenses,5 and that her assets do not exceed the resource base.6
The burden is on the claimant to show that the expenses are reasonable and needed for a
legitimate purpose. If the Office determines that the amount of certain expenses are not ordinary
and necessary, particularly regarding the significant expenses of food, clothing and vehicles, the
Office must state in writing the reasons for this finding. The finding must be supported by
rationale, which may include reference to recognized research data that would show that the
claimant’s expenses exceed the average or range of expenses for the general population relevant
to the claimant’s circumstances.7 The Office must be careful to avoid counting an expense twice
when totaling the claimant’s ordinary and necessary living expenses.8
In order to establish that recovery of an overpayment would be against equity and good
conscience, an overpaid individual must either establish that she would experience a severe
financial hardship in attempting to repay the debt9 or overpaid individual could also establish that
in reliance on such payment or on notice that such payments would be made, she gave up a
valuable right or changed her position for the worse.10 If the claimant is not entitled to waiver
under the “defeat the purpose of the Act” clause the “against equity and good conscience” clause
must be considered by the Office in the written decision.11
An individual’s liquid assets include but are not limited to cash, the value of stocks,
bonds, savings accounts, mutual funds and certificate of deposits.12 Nonliquid assets include but
are not limited to the fair market value of an owner’s equity in property such as a camper, boat,
second home and furnishings/supplies including more than two vehicles in the immediate
family.13

5

An individual is deemed to need substantially all of his or her income to meet current ordinary and necessary
living expenses if monthly income does not exceed monthly expenses by more than $50.00. Desiderio Martinez,
55 ECAB 245, 250 (2004).
6

W.F., 57 ECAB ___ (Docket No. 06-769, issued August 11, 2006).

7

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a)(3) (May 2004).
8

Id.

9

20 C.F.R. § 10.437(a).

10

20 C.F.R. § 10.437(b).

11

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(b) (May 2004).
12

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a) (May 2004).
13

Id.

4

ANALYSIS
To determine that recovery of an overpayment would defeat the purpose of the Act such
that appellant is eligible for waiver of the overpayment, she must establish that she needs
substantially all of her current income to meet current ordinary and necessary living expenses
and that her assets exceed the resource base as determined by the Office’s procedures. The
Board finds that the Office failed to adequately address both aspects of the defeat the purpose of
the Act test in determining that she was not entitled to waiver.
The Office’s July 19, 2006 decision indicates that appellant’s resource base of
$1,642.8814 exceeds the adopted standard. However, the Board notes that appellant is married
with two children and, therefore, must have a resource base of $9,920.00 in order to exceed the
resource base established by the Office. She fails to meet this test.
In order to require the Office to waive her overpayment as recovery would defeat the
purpose of the Act, appellant must also establish that she needs substantially all of her current
income to meet current ordinary and necessary living expenses. She has alleged that her
expenses exceed her income by $318.52. Appellant completed an overpayment recovery
questionnaire and provided receipts and other documentation in support of her contention. In the
July 19, 2006 decision, the Office discounted the discrepancy between appellant’s expenses and
income, based on the finding that, “the claimant’s credit card expenses were for items
overlapping with expenses she reported in her monthly expense report.” The Office did not
mention which monthly expenses, such as food or clothing, were duplicated, nor identify any
specific amount duplicated in determining that appellant had income in excess of that needed for
ordinary and necessary living expenses. The Office is required to provide findings of fact and a
statement of reasons within its decisions.15 The Office procedure manual specifically requires
that it provide detailed findings and rationale regarding whether certain expenses are not
ordinary and necessary. The July 19, 2006 decision fails to contain adequate findings of fact
regarding the specific duplications in expense amounts as asserted by the Office.
Appellant has alleged that she and her family would experience severe financial hardship
in repaying the overpayment such that repayment of the debt would be against equity and good
conscience. The July 19, 2006 decision also fails to address this aspect of her claim for waiver.
The Board find that the Office did not properly resolve the issues of whether appellant needed
substantially all of her current income to meet current ordinary and necessary living expenses
and whether she would experience severe financial hardship in attempting to repay the debt.16
The case will be remanded to the Office for further development and a decision that properly
resolves the waiver issue.

14

The Board is unable to determine how the Office reached this figure. Appellant listed her liquid assets as
$641.35. While she has indicated that she owns two cars, the procedural manual allows two for the immediate
family.
15

20 C.F.R. § 10.126.

16

Appellant did not allege that she had no personal gain from the incorrect payments, nor that she relied on her
detriment on the payments.

5

CONCLUSION
The Board finds that the Office failed to provide sufficient factual findings in its July 19,
2006 decision to support the determination that appellant was not entitled to waiver of her
established overpayment. The Office failed to properly determine whether repayment of the
overpayment would defeat the purpose of the Act or be against equity and good conscience.
ORDER
IT IS HEREBY ORDERED THAT the July 19 and February 15, 2006 decisions of the
Office of Workers’ Compensation Programs are set aside and remanded for further action
consistent with this decision of the Board.
Issued: March 6, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

